DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6-8, filed 02/14/2022, with respect to objections have been fully considered and are persuasive.  The objections of the application has been withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-9 depends, teaches a limitation: “a bridging element which includes a plurality of laminated insulating layers and conducting layers having contact surfaces which are configured to contact associated contact surfaces of the first and second lateral connecting portions of the first and second busbar” that are not taught in the prior art areas searched for this action.
Dowd (WO2013/166562) is the closest prior art of record.
Regarding Claim 1, Dowd, in Fig. 9, teaches an apparatus for electrically connecting a first laminated multi-phase busbar (60) to a second laminated multi-phase busbar (62), each of the first and second laminated multi-phase busbars including a plurality of conducting layers (25-27) and insulating layers (24, 28a, 28b) which are arranged between the conducting layers and the conducting layers of the first laminated multi-phase busbar projecting from the insulating layers thereof (Fig. 9), forming a first lateral connecting portion with first contact surfaces (Fig. 9), and the conducting layers of the second laminated multi-phase busbar projecting from the insulating layers thereof (Fig. 9), forming a second lateral connecting portion with second contact surfaces (Fig. 9), a first clamping arrangement (60, 65, 70) comprising clamping plates (60,65) which are configured to mechanically contact and urge associated opposing first outer 
Dowd does not teach the above allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848